Case 21-12238-LMI QaQgy/e4tic&lled 03/08/21 Page 1of1

The Semrad Law Firm, LLC

Accounting Department
2332 Galiano Street, Coral Gables, Miami FL 33134
Phone: (855) 206-1524 Email: accounting@semradlaw.com
accounting@semradlaw.com

CREDIT/DEBIT CARD AUTHORIZATION FORM

 

 

 

Intake Attorney: N/A PAYMENT SCHEDULE:
RJS Employee: efeldman@semradlaw.com BITE ARISUNT
; 04/03/2021 183.33
Client Name: La Chapelle, Kevin L 05/03/2021 183.33
File Number: 190755 06/03/2021 183.33
Amount Paid Today: $600.00 07/03/2021 183.33
Post-dated Payment Total: $1100.00 08/03/2021 183.33
Total Paid Under Agreement: $1700.00 09/03/2021 183.35
Agreement Type: Chapter 7 TOTAL fy eae
Card Info: Debit Card
Card Number: 7844
Expiration: 3/2026
Name: La Chapelle, Kevin L
Address: 4210 SW 111th Ave
Miami, FL 33165-4738
Email: atoledo1024@gmail.com

 

 

 

 

 

Authorization:

 

| authorize The Semra
above. | understand th

Cardholder Signature

d Law Firm LLC to charge the credit card indicated in this authorization form per the terms outlined
at this authorization will remain in effect until the full amount of attorney's fees are paid in full, and |

agree to notify The Semrad Law Firm of any changes in my account information. | certify | am an authorized user of this
credit/ debit card and

hath wil). not el scheduled payments wit
| d \ WA FE CO t

y credit card issuer.

03-08-2021

 

 
